In re Cincinnati Insurance Co.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, Nos. 561-336, 561-917; to the Court of Appeal, Fifth Circuit, No. 03-C-913.
Granted. There are genuine issues of material fact as to whether Mr. Lamantia’s use of the vehicle was within the scope of the employer’s permission. These issues must be determined by the trier of fact after a trial. Accordingly, the trial court’s grant of summary judgment is reversed and the case is remanded for further proceedings.
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.